Cateon, Ch. J.,
delivered the opinion of the court.
The cause was tried and a verdict rendered against the defendant, Price, who appealed in error to this court, There is nothing in the record to show that Price was ever made a defendant. All defendants in ejectment are *304ma<^e s0 ^y a ru^e °f court, and permitted to defend upon the conditions set forth in the consent rule, to wit, that the defendant will confess lease, entry and ouster, plead not guilty, and on the trial will rely on the title only. Both by the English practice and ours, by virtue of the statute of 1801, ch. 11, sec. 5, the defendant must enter into the common rule as a condition to be permitted to defend, and by our statute is compelled to give security for costs. No common rule was' entered into in this cause, security given, or. plea pleaded. 'There was no issue to try. The judgment will be therefore reversed, and the cause remanded to be proceeded in.
Judgment reversed.